defend the action.' We disagree, and conclude that NRCP 41(e) was
                  applicable. This court reviews issues regarding the interpretation of
                  Nevada's Rules of Civil Procedure de novo.     Vanguard Piping v. Eighth
                  Judicial Dist. Court, 129 Nev. Adv. Op. No. 63, 309 P.3d 1017, 1020
                  (2013). "If a statute is clear and unambiguous, we give effect to the plain
                  meaning of the words, without resort to the rules of construction."      Id.
                  The language of NRCP 41(e) is clear that any action is subject to the rule's
                  time limitations. NRCP 41(e) ("Any action heretofore or hereafter
                  commenced shall be dismissed by the court . . . unless such action is
                  brought to trial within 5 years after the plaintiff has filed the
                  action. . . ."); see Thran v. First Judicial Dist. Court In & For Ormsby
                  Cnty., 79 Nev. 176, 181, 380 P.2d 297, 300 (1963) (providing that NRCP
                  41(e) is clear and unambiguous and requires no construction other than its
                  own language). Thus, we conclude that the district court did not err when
                  it determined that NRCP 41(e) applied to this case. 2




                         'Appellant's argument is essentially that under the NRCPs and
                  EDCRs; holding a trial depends on setting a trial date, which in turn
                  depends on a scheduling order, and such order cannot be entered until
                  after a case conference or scheduling conference is held, but neither of
                  these conferences occurs if the defendant does not answer the complaint.
                  Thus, appellant contends, if the defendant does not answer the complaint,
                  no trial is possible.

                        2 Even if it is impossible to bring an action to trial when the
                  defendant does not answer the complaint, it does not follow that NRCP
                  41(e) does not apply to such a case. In such a circumstance, the plaintiff
                  would have a minimum of nearly two years, and up to nearly five years, to
                  seek a default judgment and thus fully resolve the case in its favor before
                  the claims would be dismissed for want of prosecution under NRCP 41(e).


SUPREME COURT
        OF                                             2
     NEVADA


(0) 1947A    eo
                             Alternatively, appellant argues that if NRCP 41(e) does apply,
                 obtaining an entry of default constitutes bringing the action to trial for the
                 purposes of NRCP 41(e). 3 We disagree. For NRCP 41(e) purposes, a
                 "trial" is "the examination before a competent tribunal, according to the
                 law of the land, of questions of fact or of law put in issue by the pleadings,
                 for the purpose of determining the rights of the parties."         Monroe v.
                 Columbia Sunrise Hosp. & Med. Ctr., 123 Nev. 96, 100, 158 P.3d 1008,
                 1010 (2007) (internal quotation marks omitted). When a district court
                 ruling does not resolve the entire action between two parties, such
                 proceedings do not bring the action to trial, and the plaintiff must
                 continue to advance the remaining claims to avoid the "strict penalty" of
                 NRCP 41(e). Monroe, 123 Nev. at 100, 158 P.3d at 1010-11 (providing that
                 proceedings leading to a complete grant of summary judgment constitute
                 trial under NRCP 41(e), but proceedings leading to denial of summary
                 judgment do not); Allyn v. McDonald, 117 Nev. 907, 910, 34 P.3d 584, 586
                 (2001) (establishing that proceedings leading to a district court's ruling
                 disposing of one issue and not resolving the entire action did not bring the
                 case to trial under NRCP 41(e)). When a clerk of court enters a party's
                 default, the default does not resolve all issues in the case.        Estate of
                 Lomastro ex rel. Lomastro v. Am. Family Ins. Grp., 124 Nev. 1060, 1068,
                 195 P.3d 339, 345 (2008) (providing that while entry of default generally
                 resolves the issues of liability and causation, it leaves open the extent of
                 damages); compare NRCP 55(a) (providing when the clerk of court shall
                 enter a party's default), with NRCP 55(b) (addressing the procedure for

                        3Although appellant appears to make this argument regarding all
                 three respondents, the argument cannot apply to Dearborn Investments as
                 no default was ever entered against this party.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                  obtaining a judgment by default). Thus, because an entry of default does
                  not resolve the entire action, when appellant obtained an entry of default
                  against Dakota Tech and David Elkins, appellant had not brought the
                  action to trial, and dismissal was appropriate under NRCP 41(e).
                              For the reasons discussed above, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                                          J.
                                                            Parraguirre


                                                           cDo                            J.




                  cc: Hon. Jessie Elizabeth Walsh, District Judge
                       John Walter Boyer, Settlement Judge
                       SmithMonson LLC
                       Prestige Law Group
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    «e